

115 HR 4363 IH: Veterans Conservation Corps Act of 2017
U.S. House of Representatives
2017-11-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4363IN THE HOUSE OF REPRESENTATIVESNovember 9, 2017Mr. Polis (for himself, Mr. Ruiz, Mr. Garamendi, Mr. Nolan, Mr. Huffman, Mr. McGovern, Mr. Pocan, Mr. Cartwright, Mr. Kihuen, and Ms. Shea-Porter) introduced the following bill; which was referred to the Committee on Veterans' Affairs, and in addition to the Committees on Transportation and Infrastructure, the Judiciary, and Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Secretary of Veterans Affairs to establish a veterans conservation corps, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Veterans Conservation Corps Act of 2017. 2.Veterans Conservation Corps (a)Establishment (1)In generalThe Secretary of Veterans Affairs shall, in cooperation with the Attorney General, the Secretary of Agriculture, the Secretary of Commerce, the Secretary of Homeland Security, the Secretary of the Interior, the Chief Executive Officer of the Corporation for National and Community Service, and the Chief of Engineers, establish a veterans conservation corps to assist veterans in the transition from service in the Armed Forces to civilian life and to employ veterans—
 (A)in conservation, resource management, firefighting, law enforcement, and historic preservation projects on public lands and maintenance and improvement projects for cemeteries under the jurisdiction of the National Cemetery Administration; and
 (B)as firefighters, law enforcement officers, and disaster relief personnel. (2)Veteran eligibilityTo be eligible to participate in the veterans conservation corps, a veteran shall be unemployed.
				(b)Conservation, resource management, historic preservation, and cemetery maintenance and improvement
			 projects
 (1)In generalAs part of the veterans conservation corps, the Secretary of Veterans Affairs, the Secretary of Agriculture, the Secretary of Commerce, the Secretary of the Interior, the Chief Executive Officer of the Corporation for National and Community Service, and the Chief of Engineers shall—
 (A)employ veterans to carry out projects described in subsection (a)(1); and (B)award grants to, or enter into contracts with, State governments, local governments, or nongovernmental entities to employ veterans to carry out projects described in subsection (a)(1).
 (2)PriorityIn employing or awarding grants or contracts to employ veterans under this subsection, the Secretaries referred to in paragraph (1) and the Chief of Engineers shall give priority towards the employment of veterans who served on active duty in the Armed Forces on or after September 11, 2001.
 (3)CoordinationThe Secretary of Veterans Affairs shall coordinate the activities of the Secretary of Agriculture, the Secretary of Commerce, the Secretary of the Interior, the Chief Executive Officer of the Corporation for National and Community Service, and the Chief of Engineers to employ veterans as part of the veterans conservation corps.
 (4)Oversight of projectsThe Secretaries referred to in paragraph (1) and the Chief of Engineers shall each provide oversight of the projects for which they employ veterans under subparagraph (A) of such paragraph or award grants or enter into contracts under subparagraph (B) of such paragraph.
				(c)First responders
 (1)FirefightersAs part of the veterans conservation corps, the Secretary of Homeland Security shall award grants under section 34 of the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2229a) to hire veterans as firefighters.
 (2)Law enforcement officersAs part of the veterans conservation corps, the Attorney General shall award grants under part Q of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd et seq.) to hire veterans as law enforcement officers.
 (3)Disaster relief personnelAs part of the veterans conservation corps, the Secretary of Homeland Security shall provide funds to increase participation by veterans in the FEMA Corps program, which is a partnership between the Corporation for National and Community Service and the Federal Emergency Management Agency.
 (4)PriorityIn awarding grants or providing funds under this subsection to hire veterans, the Secretary of Homeland Security and the Attorney General shall give priority to the hiring of veterans who served on active duty in the Armed Forces on or after September 11, 2001.
				(d)Assistance
 (1)In generalThe Secretary of Veterans Affairs may provide assistance to the Secretaries referred to in subsection (a), the Attorney General, the Chief of Engineers, and the Chief Executive Officer to carry out the veterans conservation corps. Such assistance may take the form of a transfer under paragraph (2).
 (2)TransfersExcept as otherwise provided in this subsection, of amounts appropriated or otherwise made available to the Secretary of Veterans Affairs to carry out this section, the Secretary of Veterans Affairs may transfer such amounts as the Secretary considers appropriate to carry out the veterans conservation corps to the following:
 (A)The Attorney General. (B)The Secretary of Agriculture.
 (C)The Secretary of Commerce. (D)The Secretary of Homeland Security.
 (E)The Secretary of the Interior. (F)The Corporation for National and Community Service.
 (G)The Chief of Engineers. (3)Assistance for conservation, resource management, historic preservation, and cemetery maintenance and improvement projects (A)ApplicationIf a Secretary referred to in subsection (b)(1) or the Chief of Engineers or the Chief Executive Officer seeks assistance under paragraph (1) to employ a veteran to carry out a project under subparagraph (A) of subsection (b)(1) or to award a grant or contract to carry out a project under subparagraph (B) of such subsection, such Secretary or the Chief of Engineers shall submit to the Secretary of Veterans Affairs an application therefor at such time, in such manner, and containing such information as the Secretary of Veterans Affairs may require.
 (B)SelectionThe Secretary of Veterans Affairs shall, in consultation with the steering committee established under subparagraph (C), award assistance under this paragraph in accordance with such criteria as the steering committee establishes.
					(C)Steering committee
 (i)In generalThe Secretary of Veterans Affairs shall establish a steering committee— (I)to establish selection criteria for the awarding of assistance under paragraph (1) to employ a veteran to carry out a project under subparagraph (A) of subsection (b)(1) or to award a grant or contract to carry out a project under subparagraph (B) of such subsection; and
 (II)to provide the Secretary of Veterans Affairs with advice on awarding assistance under this subsection with respect to projects described in subsection (a)(1) and carrying out the requirements of the veterans conservation corps under subsection (b).
 (ii)CompositionThe steering committee shall be composed of the following: (I)The Secretary of Veterans Affairs.
 (II)The Secretary of Agriculture. (III)The Secretary of Commerce.
 (IV)The Secretary of the Interior. (V)The Corporation for National and Community Service.
 (VI)The Chief of Engineers. (iii)ChairpersonThe chairperson of the steering committee shall be the Secretary of Veterans Affairs.
 (iv)Advisory inputThe Secretary of Defense, the Secretary of Labor, and the Chief Executive Officer of the Corporation for National and Community Service may provide advice to the steering committee.
 (4)Assistance for first respondersNot more than 10 percent of amounts appropriated or otherwise made available to the Secretary of Veterans Affairs to carry out this section may be transferred to the Attorney General and the Secretary of Homeland Security to employ veterans under subsection (c).
 (e)Reporting frameworkThe Secretary of Veterans Affairs shall establish a reporting framework to regularly monitor and evaluate the veterans conservation corps to ensure proper oversight and accountability of the veterans conservation corps.
 (f)OutreachThe Secretary of Veterans Affairs shall ensure that veterans employed under the veterans conservation corps are aware of benefits and assistance available to them under laws administered by the Secretary of Veterans Affairs.
 (g)DonationsThe Secretary of Veterans Affairs may solicit, accept, hold, administer, use, and dispose of, in furtherance of the purpose of this Act, donations of any money or property, real, personal, or mixed, tangible or intangible, received by gift, devise, bequest, or otherwise. Donations accepted under this subparagraph shall be used as nearly as possible in accordance with the terms, if any, of such donation.
			(h)Authorization of appropriations
 (1)In generalThere is available without further appropriation to the Secretary of Veterans Affairs to carry out this section, $600,000,000 for the period of fiscal years 2018 through 2022.
 (2)LimitationOf amounts appropriated or otherwise made available to carry out this section, not more than five percent may be spent to administer the veterans conservation corps.
 (i)Definition of veteranIn this section, the term veteran has the meaning given the term in section 101 of title 38, United States Code. 